Citation Nr: 0721739	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected cervical strain.

2.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected right shoulder strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1999 to 
November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 RO rating decision that 
granted service connection for cervical strain and assigned 
an initial rating of 10 percent, effective from November 10, 
2002.

Also on appeal is a June 2005 RO rating decision that 
continued the current 10 percent evaluation for the service-
connected right shoulder disability.

As one of the claims before the Board involves a request for 
higher initial rating following the grant of service 
connection, the Board has characterized that issue in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for disabilities already 
service-connected).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.

2.  From November 10, 2002, the veteran's service-connected 
cervical strain has been manifested by mild limitation of 
motion due to pain.

3.  The veteran is not diagnosed with intervertebral disc 
syndrome or degenerative disorders of the cervical spine.

4.  The veteran is right-hand dominant.

5.  The veteran's service-connected right shoulder strain is 
manifested by normal range of motion, with mild limitation of 
motion due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for the service-connected cervical strain from 
November 10, 2002 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.20, 4.25, 4.71, 4.71a (2002-2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (as in effect prior 
to September 26, 2003) and General Rating Formula (as in 
effect since September 26, 2003). 

2.  The criteria for the assignment of an evaluation higher 
than 10 percent for the service-connected right shoulder 
disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic 
Code 5201 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

The RO sent the veteran a letter in December 2003, prior to 
either of the rating decisions on appeal, advising him that 
to show entitlement to a higher rating the evidence must show 
that the service-connected condition had increased in 
severity.  The veteran had ample opportunity to respond prior 
to issuance of the rating decisions.

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claims for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the December 2003 letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The June 2005 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, and that VA would provide 
medical examination as appropriate.  

The letter also advised the veteran that VA would make 
reasonable efforts the get relevant records not held by a 
Federal agency, but that it is the responsibility of the 
claimant to ensure that VA receives all requested records not 
in the possession of a Federal agency.  

A follow-up letter in April 2005 specifically asked the 
veteran, "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claims on appeal, and the 
veteran was afforded ample opportunity to submit such 
information and/or evidence.  After the issuance of the April 
2005 letter, which completed VA's duty to assist and cured 
any defects in previous letters, the veteran had ample 
opportunity to respond prior to the April 2005 SOC (cervical 
spine disorder) and the June 2005 rating decision (right 
shoulder disorder)

Neither in response to the documents cited hereinabove nor at 
any other point during the pendency of this appeal has the 
veteran or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
This was accomplished in the respective SOCs, which suffices 
for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, which was 
done in a letter in March 2006.  Further, the Board's action 
herein does not result in assignment of an effective date and 
accordingly poses no possibility of prejudice under the 
notice requirements of Dingess as regards a claim for 
increased rating.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's complete service medical records (SMR) and his 
post-service VA medical records are in the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The veteran has been advised of his right to testify before 
the RO and/or before the Board in support of the claims on 
appeal, but he has declined to have a hearing prior to the 
Board's adjudication.  

The veteran has also been afforded appropriate VA medical 
examinations in support of his claim.  The veteran does not 
assert, and the evidence does not show, that his cervical 
spine symptoms have become more severe since the last 
examination in December 2003, or that his right shoulder 
disability has become worse since the last examination in 
April 2005.  VA outpatient treatment records subsequent to 
both examinations are consistent with those examinations.   

Accordingly, remand for a new VA examination for either 
disability is unlikely to produce any benefit to the veteran.  
Remands that would only result in imposing additional burdens 
on VA, with no benefit flowing to the claimant, are to be 
avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims for increased rating 
herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R.  § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the effective date of the grant of service connection, 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Initial Evaluation of Cervical Strain

As addressed in more detail below, the rating criteria for 
diseases of the spine changed effective September 26, 2003.  
As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claims only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

The Board notes that the RO has evaluated the cervical spine 
and lumbar spine disabilities under both the former and 
revised applicable criteria (see May 2005 SSOC).  
Accordingly, there is no due process bar to the Board also 
considering these claims in light of the former and revised 
applicable rating criteria. 

Under the former and revised criteria, when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher disability 
rating when functional loss due to limited or excessive 
movement, pain, weakness, excessive fatigability, or 
incoordination is demonstrated, to include during flare-ups 
and with repeated use, if those factors are not considered in 
the rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2005); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

In this case, the RO assigned the 10 percent rating for 
cervical strain pursuant to the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5290 (as in effect prior to 
September 26, 2003), for limitation of motion of the cervical 
spine.  

The rating criteria of former Diagnostic Code 5290 are as 
follows.  A rating of 10 percent may be assigned for a slight 
limitation of motion; a rating of 20 percent may be assigned 
for a moderate limitation of motion, and a rating of 30 
percent may be assigned for a severe limitation of motion.   

The terms "mild," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  As a point of reference, the Board notes that for VA 
rating purposes normal range of motion of the cervical spine 
is flexion to 45 degrees, extension to 45 degrees, lateral 
flexion to 45 degrees in each direction, and rotation to 80 
degrees in each direction.  See 38 C.F.R. § 4.71a, Plate V.

Considering the pertinent evidence in light of the criteria 
of former Diagnostic Code 5290, the Board finds that, prior 
to September 26, 2003, the appellant's cervical spine 
disability was best characterized as "slight" rather than 
"moderate" or "severe." 

Unfortunately the veteran did not report for a VA examination 
of the spine scheduled in July 2002, so his exact condition 
as of that date is not of record.  The record does not show, 
and the veteran has not alleged, that he received any VA or 
non-VA treatment whatsoever for cervical spine/neck pain 
prior to September 26, 2003, and he has not submitted any 
objective lay evidence whatsoever of "moderate" or 
"severe" symptoms during the period.  The Board accordingly 
has no basis for finding that the disability during the 
period was anything but "slight" in severity.

Effective September 26, 2003, disabilities of the spine are 
now rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria, pertinent to the 
cervical spine, as follows.

A rating of 10 percent is assigned for forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees.  A rating of 20 percent is assigned for forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees.  A rating of 30 percent is assigned 
for forward flexion of the cervical spine 15 degrees or less, 
or favorable ankylosis of the entire cervical spine.  A 
rating of 40 percent is assigned for unfavorable ankylosis of 
the entire cervical spine.  A rating of 100 percent is 
assigned for unfavorable ankylosis of the entire spine.  

The above criteria are applied with and without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a.

Considering the pertinent evidence in light of the criteria 
of the General Rating Formula, the Board finds that, since 
September 26, 2003, the appellant's cervical spine disability 
has continued to more closely approximate the criteria for 
the current 10 percent rating.

The veteran had a VA examination of the cervical spine in 
December 2003 in which he complained of sharp/burning neck 
pain, variable in duration and intensity, with radiation to 
the right upper extremity.  On examination, the veteran had 
full forward flexion without pain, extension to 35 degrees 
with slight pain beginning at 30 degrees, and lateral 
flexion/rotation to 35 degrees without pain.  There were no 
postural abnormalities, neurological examination was 
negative, and there was no indication of intervertebral disc 
syndrome (IVDS).  X-ray of the cervical spine was within 
normal limits.  The examiner diagnosed residuals after an old 
cervical strain.

The file contains VA outpatient treatment records after 
December 2003 regarding a number of complaints, but none of 
those complaints relate to the cervical spine.  The veteran 
had VA X-rays of the cervical spine in October 2004 and 
January 2006 that were essentially normal.

On comparison of the examination report and outpatient 
records above to the rating criteria, the Board finds that 
the veteran's symptoms more closely approximate the criteria 
for the current 10 percent rating.  The Board particularly 
notes that the higher 20 percent rating is predicated on 
limitation of extension to 30 degrees or less; this veteran 
was able to achieve flexion to 30 degrees without pain, and 
to 35 degrees with slight pain.
  
The Board has carefully considered whether a higher rating is 
assignable due to any of the DeLuca factors-limited or 
excessive movement, pain, weakness, excessive fatigability, 
or incoordination.  In this case, however, the veteran's 
limited cervical spine motion is the basis for the current 
rating.  Moreover, while the veteran has subjective 
complaints of pain, such pain is not shown to be so disabling 
as to warrant any higher rating.  In fact, he was still able 
to accomplish the range of motion of the cervical spine, 
noted above, despite such complaints.

Based on the above analysis, the Board finds that the 
appellant's cervical spine disability has not met the 
criteria for a rating in excess of 10 percent under either 
the former or revised applicable criteria since the effective 
date of service connection.  Accordingly, the claim for 
higher initial rating must be denied.
  
In adjudicating this claim the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim 
that doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

Evaluation of Right Shoulder Strain

Disabilities of the shoulder are rated under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5200 through 
5203.  Applicable to this veteran's disability is DC 5201 
(limitation of motion of the arm).

The rating criteria for DC 5201distinguish between the major 
(dominant) and minor (non-dominant) side.  Medical records 
establish that the right shoulder is the major (dominant) 
side.  

The rating criteria for DC 5201 for the major side are as 
follows:

A rating of 20 percent may be assigned for motion limited to 
shoulder level (90 degrees).

A rating of 30 percent may be assigned for motion limited to 
midway between side and shoulder level (45 degrees).

A rating of 40 percent may be assigned for motion limited to 
25 degrees from the side.

Under the rating criteria, normal forward elevation (flexion) 
of the shoulder and normal abduction of the shoulder are each 
0 to 180 degrees; normal internal rotation and normal 
external rotation of the shoulder are each 0 to 90 degrees.  
38 C.F.R. § 4.71a, Plate I. 

Finally, the Board notes that when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

As DC 5201 is predicated on limitation of motion, the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with that code.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's most recent examination was a VA medical 
examination performed in April 2005.  The veteran complained 
of intermittent pain and stiffness in the shoulder, relieved 
with some success with ibuprofen.  The examiner noted that 
the veteran had full right shoulder flexion and abduction to 
180 degrees, but with mild pain.  The results were the same 
with repetitive motion.  The examiner noted additional 
limitation of function due to intermittent pain following 
repetitive use.  The examiner's diagnosis was right rotator 
cuff tendonitis.  

The veteran presented to the VA outpatient clinic in January 
2006 complaining of intermittent right upper chest pain 
radiating to the shoulder and scapula.  During clinical 
examination he had very good range of motion with no pain or 
discomfort on flexion, extension or lateral bending, although 
he reported pain with external rotation, abduction and 
internal rotation as well as point tenderness.  

The veteran presented to the VA outpatient clinic in February 
2006 again complaining of intermittent right shoulder pain.  
His range of motion was normal, but he reported tenderness at 
all points tested.  The clinician's impression was disability 
without evidence of disease in the right shoulder region.

On comparing the veteran's symptoms shown on examination and 
outpatient clinical records to the rating criteria of DC 
5201, the Board finds that those symptoms more closely 
approximate the criteria for the current 10 percent rating.

In range of motion testing during examination and during 
clinical evaluation, the veteran was consistently able to 
achieve full range of motion, limited only slightly by pain.  
Even with pain, his range of motion was far in excess of the 
limitation required for the 20 percent rating.

The Board particularly notes that the rating schedule does 
not provide compensation below 20 percent under DC 5201.  
Accordingly, the veteran's current 10 percent rating 
represents compensation exclusively for painful motion.

The rating schedule does not provide a separate rating for 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  However, 
Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.  The 
disability caused by joint pain may accordingly be rated by 
analogy to arthritis.

Painful motion of a major joint or groups caused by 
degenerative arthritis is deemed to be limited motion and 
entitled to a minimum 10 percent rating, per joint, even 
though there is no actual limitation of motion.  VAOPGCPREC  
09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 
Vet. App. 484 (1991).

In this case, as the veteran has painful motion of a major 
joint (the shoulder) and the disorder is not compensable 
based on schedular limitation-of-motion criteria, the Board 
finds that the current 10 percent evaluation represents an 
appropriate compensation for pain, described by the examiner 
as "mild" in severity.

For all the foregoing reasons, the Board finds the claim for 
a rating higher than 10 percent for a service-connected right 
shoulder disability must be denied.  

As the preponderance of the evidence is against the claim, an 
increased rating is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, id; Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).  


ORDER

An evaluation in excess of 10 percent for the service-
connected cervical strain from November 10, 2002 is denied.

An evaluation in excess of 10 percent for the service-
connected right shoulder strain is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


